Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-15 are objected to because of the following informalities:  claim 12 depends from canceled claim 11.  Appropriate correction is required.
Claims 22-25 are objected to because of the following informalities:  claim 22 depends from canceled claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 12, 14, 16, 18-20, 22, 24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al US2012/0130398 in view of Tyler et al US2007/0250119 and further in view of Shalev et al US2004/0220644.

Regarding claims 9, 18-19, 27-28, Ackermann discloses a method to treating ocular discomfort [0003, 0004]. Ackermann discloses providing on a handheld  stimulator (110)[0108][see fig.7] a plurality of different patterned stimulation waveforms for selection by a user; the handheld  stimulator [0154,0157] receiving a selection of at least one patterned stimulation waveform of the plurality of different patterned stimulation waveforms [0154,0157]; and delivering, via an electrode(113)[0121] of the handheld stimulator positioned in contact with tissue of the user, the selected at least one patterned stimulation waveform to thereby stimulate tissue of the user [0154,0157] and treat ocular discomfort in the user [0003,0004]. Ackermann discloses substantially the invention as claimed but failed to disclose a programmable memory storing the plurality of different patterned stimulation waveforms and a nasal stimulator that 
10 and 20, Ackermann discloses wherein the selected at least one patterned stimulation waveform is delivered to nasal mucosa of the user [0090, 0157].
Regarding claims 12 and 22, Ackermann discloses wherein the patterned stimulation waveform comprise a pulse shape, maximum amplitude, and pulse width, wherein at least one of the pulse shape, the maximum amplitude
and the pulse width  modulated over time [0012, 0078].
Regarding claims 14 and 24, Ackermann discloses wherein the pulse width is modulated between 0us and 300 us [156-0157],
Regarding claims 16 and 26, Ackermann discloses wherein the stimulation induces lacrimation in the user [0079, 0151,0152, and 0161 ].
Claims 13,15 and 23,25 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al US2012/0130398 in view of Tyler et al US2007/0250119 and in view of Shalev et al US2004/0220644 as applied to claims 9 and19 above, and further in view of Noren et al US5,697,957.

Regarding claims 13 and 23, Ackermann failed to disclose a frequency of 0.1 Hz. However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a frequency of 0.1 Hz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claims 15 and 25, Ackermann failed to disclose wherein the pulse width is modulated over time according to an exponential function. However, .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-10, 12-16, 18-20, 22-28 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762